      LAW OFFICE OF BERNARD V. KLEINMAN, PLLC
    Case 1:06-cr-00143-JGK Document 271 Filed 05/29/20 Page 1 of 5

                ATTORNEY - AT - LAW
                      108 VILLAGE SQUARE, SUITE 313
                         SOMERS, NY 10589-2305
TEL: (914) 644-6660   E-MAIL: ATTRNYLWYR@YAHOO.COM    FAX: (914) 694-1647

                                          May 29, 2020


Hon. John G. Koeltl
U.S. District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

             Re: United States v. MARC MUNSON, S3 06-cr-00143


Your Honor,

  On or about January 8th, 2020 Counsel herein, on behalf of
Movant-Defendant Munson, submitted a Motion for Reduction
of Sentence, or, in the Alternative, a Re-Sentencing under
the Fair Sentencing Act and the First Step Act. See Dkt.
Entry Nos. 265, 266. On March 27 th, 2020 the Government
filed its Response. Dkt. Entry No. 268.

  By this Reply Memorandum, and accompanying Exhibits, the
Movant seeks to set forth, further, the bases in support of
the aforementioned Motion.

  When the Motion was first filed, as the Court is well
aware, it preceded the advent of the COVID-19 crisis.
Since January 2020, the United States (indeed, the world)
has been overwhelmed by the pandemic that has caused
hundreds of thousands of deaths, infected millions, all
with no genuine end in sight.

  In Mr. Munson’s initial filing he outlined his medical
conditions, and other issues that merit this Court’s
attention. The basis for his seeking relief was primarily
(a) the application of Amendment 782 (see Memorandum of Law
at pp. 3-5), (b) the disparate sentences imposed upon other
defendants in his case (see id. at pp. 5-6), and (c) the
changed attitudes that have taken over society regarding
the possession and use of marijuana (see id. at pp. 7-8),
all militate in favor of his requested relief.

  In addition, as referenced above, the intercession of the
COVID-19 crisis has created additional grounds for relief.
On April 8, 2020 Mr. Munson submitted a request to the
Warden at FCI Allenwood for compassionate release, pursuant
   Case 1:06-cr-00143-JGK Document 271 Filed 05/29/20 Page 2 of 5

Hon. John G. Koeltl, U.S. District Judge
Re: United States v. Munson, 06-cr-00143
29 May 2020 — page two


to Section 3582. On April 10 th, 2020 (see Exhibit A) the
Warden responded with a denial, however, he failed to
address the actual issues raised in Mr. Munson’s request
for compassionate release. This was followed up by a
second request from Mr. Munson, to which the Warden again
denied relief, dated April 30, 2020. See Exhibit B.

  As the Government has addressed the issues relating to
any argument relating to compassionate release in its
Response (see Gov’t Response at p. 3), it is proper to
address these issues herein.

  First, however, it is necessary to address the arguments
relating to the application of the First Step Act. Mr.
Munson was sentenced on September 19, 2008 to a term of
incarceration of 252 months. Dkt. Entry No. 167. As of
this date he has served 140 months, or 56% of the orig-
inally imposed sentence. His conviction was for his par-
ticipation in the importation of marijuana over a period of
several years from Mexico. No record or testimony or evi-
dence was ever presented that he (indeed, or any members of
the conspiracy) ever possessed, used, or had access to a
firearm. Further, until this arrest Mr. Munson had no
criminal record at all — state or federal. As noted, the
crime involved was for the importation of marijuana.

  Since 2008 there has been a sea-change in society’s
attitude towards the possession and recreational and
medical use of marijuana. This sea-change has not only
been on the state level, but, as noted in the original
Motion,
     Indeed, Attorney General William Barr, though not
     re-instating the Cole Memorandum that had been
     rescinded by his predecessor (Jeff Sessions),
     made clear that the Justice Department would not
     “go after parties who have complied with state
     law in reliance on the Cole Memorandum.” 3
        3 In an August 2013 Memorandum issued to

        federal prosecutors, then Deputy Attorney
        General James Cole outlined the Justice
        Department’s enforcement policy with respect to
        states’ medical marijuana and adult use laws.
        See https://www.justice.gov/opa/pr/justice-
        department-announces-updatemarijuana-
        enforcement-policy.
  Defendant’s Memorandum of Law at p. 7.
   Case 1:06-cr-00143-JGK Document 271 Filed 05/29/20 Page 3 of 5

Hon. John G. Koeltl, U.S. District Judge
Re: United States v. Munson, 06-cr-00143
29 May 2020 — page three


  The Defendant recognizes that the Cole Memorandum did not
require federal prosecutors to adopt the treatment of
marijuana offenses based upon the laws in the state where
the accused was being prosecuted. United States v.
Griffith, 928 F.3d 855, 867 (10th Cir. 2019); United States
v. Canori, 737 F.3d 181, 185 (2d Cir. 2013). At the same
time, the Memorandum was designed to provide guidance to
prosecutors to avoid discriminatory enforcement of certain
laws. See generally discussion in United States v.
Pickard, 100 F. Supp.3d 981, 1009 (E.D. Cal. 2015).

  Nevertheless, it is impossible to ignore the fact that
since 2008 more than half the states have legalized the use
and possession of marijuana, or have decriminalized its
possession and use. This does not minimize or ignore the
fact the Mr. Munson violated the statutes for which he was
convicted. However, it should weigh favorably in the
context of the sentence imposed by this Court in 2008 —
twelve years ago — and if a similar sentence would be
imposed in 2020.

  From FY 2010 through FY 2019, there has been a steep
decline in the number of prosecutions by the Justice
Department for marijuana trafficking. In FY 2010 there
were approximately 6,250 prosecutions. By 2019 that had
declined to approximately 1,500 — a decline of more than
75%. See “Feds Prosecuted Even Fewer Marijuana Cases in
2019 as More States Legalize, New Data Shows,” Marijuana
Moment (Mar. 24, 2020), reprinted at
https://www.marijuanamoment.net/feds-prosecuted-even-fewer-
marijuana-cases-in-2019-as-more-states-legalize-new-data-
shows/. Furthermore, and even more to the point, the
Median Sentence for federal marijuana crimes, in FY 2019,
was only 31 months — placing Mr. Munson’s sentence at a
factor of more than 800% above that figure. Ibid.

  Instructive here is the decision of Judge Caproni in
United States v. Rose, 379 F. Supp.3d 223 (S.D.N.Y. May 24,
2019). In Rose Judge Caproni made the observation that
      To preclude defendants from seeking relief on the
      basis of facts that may have had little signif-
      icance at the time they were determined would be
      draconian and contrary to the remedial purpose of
      the First Step Act.
   Id. at 229-30.
   Case 1:06-cr-00143-JGK Document 271 Filed 05/29/20 Page 4 of 5

Hon. John G. Koeltl, U.S. District Judge
Re: United States v. Munson, 06-cr-00143
29 May 2020 — page four


  This is precisely the case here. The First Step Act is a
“remedial statute”. Id. at 230. And, it “authorizes the
Court to re-evaluate § 3553(a) factors in light of post-
sentencing factual developments.” Id. at 231. Further,
the Court found that, rather than being constrained by the
limitations of Section 3582(c)(2), the Act permits the
reviewing Court to apply the enumerated factors set forth
in Section 3553(a), viz.,
      [T]he scope of a sentencing proceeding authorized
      by the First Step Act is not constrained by §
      3582(c)(1)(B), to the extent it is applicable;
      nor would it be helpful, as some courts have
      done, to analogize to the other modification
      provisions under § 3582(c), which are subject to
      entirely different standards. . . . In contrast,
      section 404(b) of the First Step Act contains a
      broader grant of authority to ‘impose a reduced
      sentence.’ ” (citations omitted)). . . . There-
      fore, the Court concludes that the modification
      regime set forth in § 3582 does not preclude this
      Court from considering anew the sentencing
      factors enumerated in § 3553(a).
   Id. at 232-33. Citations omitted.

  At the same time, as annexed hereto (see Exhibit C), Mr.
Munson has been a model prisoner, and has taken more than
full advantage of the educational programs available at the
FCI where he is incarcerated. His list of completed
courses, shows that almost immediately upon his placement
at Allenwood, he began to take advantage of improving
himself, and has since taken more than forty different
courses while there. Similarly, attached to Mr. Munson’s
pleadings are letters from other inmates indicating how he
has assisted them in their climb to recovery. This goes
directly to the other factor that Judge Caproni wrote about
– that among the factors to be considered, in any such
motion, is evidence of post-sentencing rehabilitation. Id.
at 231. In accord see United States v. Allen, 956 F.3d
355, 359 (6th Cir. 2020); United States v. Negron-Cardona,
2020 WL 2747258 at *3 (D.P.R. May 26, 2020); United States
v. Black, 388 F. Supp.3d 682, 687 (E.D. Va. Jun. 7, 2019).
And, similarly, as evidence of this rehabilitation is the
inmate having, as Mr. Munson does, a record of no viola-
tions of BOP rules or regulations. See United States v.
Brown, 2019 WL 6170574 at *3 (N.D. Ohio Nov. 20, 2019).
    Case 1:06-cr-00143-JGK Document 271 Filed 05/29/20 Page 5 of 5

Hon. John G. Koeltl, U.S. District Judge
Re: United States v. Munson, 06-cr-00143
29 May 2020 — page five


  In other words when considering motions under the First
Step Act, i.e., Section 3582(c)(2), directs the “district
court cannot ignore a host of mitigation evidence and
summarily deny a motion to reduce a sentence and leave both
the defendant and the appellate court in the dark as to the
reasons for its decision”. United States v. Martin, 916
F.3d 389, 398 (4th Cir. 2019). In accord see United States
v. Hardnett, 417 F. Supp.3d 725 (E.D. Va. Oct. 24, 2019).

  If the Court applies the factors laid out here, it is
clear that Mr. Munson is a prime candidate for the benefits
that Congress has deemed appropriate under the Frist Step
Act.

  It also needs to be noted that Mr. Munson, while incar-
cerated at Allenwood has a greater risk of exposure to the
COVID-19 virus than the general public. This, needless to
say, is a factor to be considered by the Court, especially
as it applies the Section 3553(a) factors. See generally
United States v. Aikens, 2020 WL 2744192 at *4-*5 (W.D.N.Y.
May 26, 2020); United States v. Levy, 2020 WL 2393837 at
*6-*7 (E.D.N.Y. May 12, 2020).

  For the foregoing reasons, it is respectfully preyed that
the Court grant the relief requested herein.


                                        Respectfully submitted,


                                        /s/ Bernard V. Kleinman
                                        Bernard V. Kleinman, Esq.
                                        Attorney for Movant-Defendant


cc: All Counsel of Record by ECF
